DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 20 April 2022, with respect to all claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant briefly made similar arguments in the after-final response filed 18 March 2022, but has expanded on them in the pre-appeal brief filed 20 April 2022. It is these expanded arguments, at least in part, that the Examiner has found persuasive.
First note that because of the terminal disclaimer filed 18 March 2022 the non-statutory double-patenting rejections have been withdrawn. This leaves only the art rejections. The claims were rejected as unpatentable over Baek ‘777 in view of Baek ‘703 and further in view of Lee (and additionally in view of Koh in the case of claim 2).
Applicant’s central argument (really starting on page 3) is that Lee does not suggest that parameters are stored in the timing controller. Applicant argues that Lee might teach resetting a source driver to its initial settings (a default state) but not to the state determined by the process taught in Baek ‘777.
The Examiner had argued (in the advisory action mailed 13 April 2022) that Lee does in fact teach storing at least some parameters in the timing controller. Applicant points (page 4 of the pre-appeal) to paragraph 26 of Lee and argues that Lee might store a number of errors but not parameters.
The Examiner does not necessarily agree with the entirety of this argument. Yes, this paragraph does indicate that what is transmitted to the timing controller from the source driver is the number of errors. But the rejection never relied on Lee teaching transmitting parameters from the source driver to the timing controller. The only part of Lee that is relied upon is the reverse: transmitting parameters from the timing controller to the source driver. Lee does appear to teach this, e.g., paragraph 29: “the timing controller 110 can again transmit the control data to the source drivers 621 to 624 via the data path 140.” The premise of the rejection essentially is that Baek ‘777 teaches the training method used by applicant, but never teaches storing the trained parameters in the timing controller. Lee teaches storing parameters in the timing controller and retransmitting them in the event of an error. In combination the Examiner had argued that the claimed invention follows.
That said, applicant does make a good point by arguing that what Lee really teaches is resetting the source driver to an initial state. Even if Lee does transmit parameters to the source driver, what Lee appears to teach is transmitting the parameters for the initial state. So can the trained parameters of Baek ‘777 really be thought of as the initial state?
Baek ‘777 teaches (e.g., paragraph 65) starting from an initial state and the operating a first training. Baek ‘777 goes on to state (e.g., paragraph 69) that when there is a failure it returns to the initialization mode.
The Examiner had taken the teaching of Lee to teach, in combination, that the initialization mode could store the parameters from the training in the timing controller. But applicant’s arguments raise the possibility that instead what one of ordinary skill from Lee would take is that the initial parameters should be stored in the timing controller and the first training of Baek ‘777 should take place after the reset. 
Since there is no real discussion in Lee of what this control data is, this does seem to be the more credible conclusion from the combination. In light of this argument Lee simply isn’t clear enough about what is stored in the timing controller. In the combination Lee may be relied upon for more than it really teaches. Certainly Lee teaches restoring the source driver to its initial state, but not necessarily to the state after the training performed by Baek ‘777, especially given that Baek ‘777 re-performs this training itself in the initial state.
Therefore while the Examiner does not necessarily agree with the entirety of applicant’s arguments, the Examiner does agree that the claimed elements as a whole do not clearly follow from the combination.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Applicant’s arguments have been discussed at length above. Although many elements of this claim are disclosed by the prior art as applied in the rejection mailed 20 January 2022 – Baek ‘777 in view of Baek ‘703, and further in view of Lee – including performing first training by the source driver; the first, second, and third parameters values of the claim; a second training for recovering the system clock; and re-performing the second training in an abnormal state, the combination does not necessarily teach transmitting, by the source driver, the obtained plurality of parameter values to the timing controller and receiving, by the source driver, the plurality of parameter values previously transmitted to the timing control from the timing controller; and applying, by the source driver, the received plurality of parameter values to the receiver, to optimize the receiving of the receiver without re-performing the first training. These elements in combination with the other elements of the claim render it allowable over the prior art of record.
Regarding claims 2-8 and 10-20:
They are either dependent on claim 1 or contain similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694